Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed December 3, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00687-CV
____________
 
IN RE TEXOMA FORD, INC., Relator
 
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M  O P I N I O N
            On August 11, 2009, relator, Texoma Ford, Inc., filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.1.  On November 23,
2009, relator and real party in interest, Dealer Computer Services, Inc., filed
an agreed motion to dismiss this original proceeding with prejudice because the
underlying case has settled.  See Tex. R. App. P. 42.1. 
            Accordingly, the petition for writ of mandamus is ordered
dismissed with prejudice.




                                                            PER
CURIAM
 
Panel
consists of Justices Yates, Frost, and Brown.